TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00071-CR



                                    Robert James Cuzze , Appellant

                                                     v.

                                     The State of Texas, Appellee




          FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
             NO. CR-00-519, HONORABLE CHARLES RAMSAY, JUDGE PRESIDING



                               MEMORANDUM OPINION


                In April 2001, appellant Robert James Cuzze was convicted of aggravated assault following

a bargained guilty plea. Tex. Pen. Code Ann. ' 22.02 (West 2003). Punishment was assessed at

imprisonment for ten years and a $1500 fine, but imposition of sentence was suspended and appellant was

placed on community supervision. One of the conditions of supervision was that appellant pay $27,533.52

in restitution. Appellant attempted to appeal from his conviction, but his notice of appeal was not timely and

the appeal was dismissed. Cuzze v. State, No. 03-01-00440-CR (Tex. App.CAustin Aug. 30, 2001, no

pet.) (not designated for publication).

                On December 6, 2001, a Arestitution hearing@ was held. After hearing testimony, the court

ordered restitution in the modified amount of $22,783.50. Appellant thereafter filed what he designated a

Alimited notice of appeal@ from the modified restitution order. This is the appeal now before us. In three
points of error, appellant contends his guilty plea was involuntary, the district court erred by refusing to

permit him to withdraw his plea, and the evidence does not support the amount of restitution ordered.

                 There is no constitutional or statutory right to appeal from an order modifying the conditions

of community supervision. Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977). Thus, the point

of error challenging the modified restitution order presents nothing for review. In his other points, appellant

seeks to challenge his original conviction. It remains too late to appeal from the judgment of conviction for

the reasons stated in our first opinion.

                 The appeal is dismissed.




                                                   __________________________________________

                                                   David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed

Filed: May 15, 2003

Do Not Publish




                                                      2